NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARIO GURROLA; FERNANDO                         No.    21-15414
HERRERA,
                                                D.C. No.
                Plaintiffs-Appellants,          2:20-cv-01238-JAM-DMC

 v.
                                                MEMORANDUM*
DAVID DUNCAN, in his official capacity as
director of the California Emergency
Medical Services Authority; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                      Argued and Submitted January 11, 2022
                            San Francisco, California

Before: GOULD, BENNETT, and R. NELSON, Circuit Judges.


      This appeal arises from the dismissal of Appellants’ complaint at the

pleading stage after Appellees moved to dismiss under Federal Rule of Civil

Procedure 12. Appellants are individuals with felonies challenging two California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
felony bans for EMT (“emergency medical technician”) certification, foreclosing

individuals with recent or multiple felonies from qualifying for the EMT

certification necessary to become a firefighter. Appellants are formerly

incarcerated individuals who, while imprisoned, worked in fire camps fighting

fires for the state of California. After release from incarceration, Appellants

sought to become full-time firefighters but were barred from receiving EMT

certification under California’s felony bans. Appellants filed suit in the California

district court seeking to enjoin California’s EMS (“emergency medical services”)

agencies from enforcing the felony bans as unconstitutional. At the pleading stage,

the district court dismissed Appellants’ complaint.

      We review the district court’s dismissal under Federal Rule of Civil Procedure

12(b)(6) de novo. Fowler Packing Co. v. Lanier, 844 F.3d 809, 814 (9th Cir. 2016).

      The parties agree that their claims are governed by rational basis review.

Under rational basis review, the question before us is whether the felony bans on

EMT certification are “rationally related to a legitimate state interest.” See City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985).

      The regulations at issue, 22 Cal. Code Regs. § 100214.3(c)(3), (6), state, in

essence, the medical director shall deny or revoke an EMT certificate if the

applicant: (a) has been convicted of two or more felonies; or (b) has been convicted

of a felony offense and released within the preceding ten years.


                                          2
       Appellees argue that these two felony bans are rationally related to fitness to

be an EMT because

              EMTs have access to prescription medication, including
              narcotics. They use sharp objects and have ready access
              to them. At times they take actions that make the
              difference between life and death. They deal with people
              when they are most vulnerable and at their worst due to
              pain, high emotions, and confinement during transport.

       Appellants make two arguments challenging the rationality of the felony bans.

First, Appellants contend that the felony bans “irrationally discriminate between two

similarly situated groups: people without felony convictions seeking EMT

certification and people with felony convictions seeking EMT certification.”

Second, Appellants assert that the felony bans “violate the Due Process Clause

because they restrict certification based on criteria that are not rationally related to

fitness for certification.”

       We reject Appellants’ arguments because we have long held that

“[r]egulations on entry into a profession, as a general matter, are constitutional if

they have a rational connection with the applicant’s fitness or capacity to practice

the profession.” Dittman v. California, 191 F.3d 1020, 1030 (9th Cir. 1999)

(alteration in original) (citation and quotation marks omitted).

       In light of the responsibilities of an EMT, the felony bans are rationally related

to fitness. Felonies, especially recent ones, reasonably call into question a person’s

moral character. “A state may require good moral character as a qualification for


                                           3
entry into a profession, when the practitioners of the profession come into close

contact with patients or clients.” Id. at 1032. There are no more potentially

vulnerable patients than those who are involved in the medical emergencies to which

EMTs respond. Additionally, the wisdom in the state legislature’s decision to

impose certain restrictions on entry to a profession is not for courts to judge. See id.

“For in the end, it is for the legislature, not the courts, to balance the advantages and

disadvantages of” the felony bans. Id. (citation and quotation marks omitted). Given

the rational relationship between the felony bans and fitness to be an EMT, as well

as the deference given to a state legislature’s restrictions, we conclude that

California’s felony bans should be sustained under rational basis review and reject

the challenge to the felony bans.

      AFFIRMED.




                                           4